EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Heinisch on November 5, 2021.
The application has been amended as follows: 
in claim 1, line 9, after welding, insert “is”;
in claim 1, penultimate line, after “anvil”, insert “and”;
in claim 4, line 15, after “welding”, insert “is”;
in claim 4, penultimate line, after “anvil”, insert “and”;
in claim 9, penultimate line, after “anvil”, insert “and”; and
in claim 9, last line, delete the last “.”.

REASONS FOR ALLOWANCE
Claims 1-20 and 57 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 4 and 9, the closest prior art is to Welch which discloses a method of forming a pleated filter.  While Michalis and Solberg suggest welding seams at the edges of the pleats to form pockets using an anvil and weld tool, none of the references of record teach or reasonably suggest a method as recited in claims 1, 4 or 9 wherein the filter media sheet is advanced to the anvil and weld tool in an unpleated state.  In fact, Michaelis and Solberg each disclose that welding occurs after the filter material has been pleated (FIG. 3 of Michaelis; FIG. 9 of Solberg).
Regarding claim 17, the closest prior art is to Michaelis and Solberg each of which disclose a method of forming a pleated filter comprising welding seams at the ends of the pleats to form pockets.  While Troughton and Reddy provide motivation to ultrasonically weld the seams using anvil and sonotrode with a rib projection comprising first and second parallel linear projection elements in spaced relation as recited in claims 10 and 16, none of the references of record specifically disclose a linear slide assembly on which the parallel linear projection elements are mounted and adjusting the spacing between the projection elements as recited in claim 17.
Regarding claim 18, the closest prior art is also to Michaelis and Solberg.  None of the cited references, however, teach or reasonably suggest a method as recited in claim 18 comprising cutting through adjacent pairs of pleat panels with a knife projection provided along at least one of the anvil or sonotrode.  Moreover, neither Michalis nor Solberg disclose cutting during the welding process.  In fact, cutting during welding would affect the integrity of the seal formed along the edges of the pleated filter in Michaelis or Solberg.  Claim 19 depends from claim 18 and is therefore also allowable for the reasons set forth above with respect to claim 18.
The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claims 1, 4, 9, 17 and 18.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of these claims without impermissible hindsight.  For the foregoing reasons, the invention of these claims is deemed non-obvious.
Claims 2, 3, 7, 8, 10-16 and 20 depend either directly or indirectly from claim 1 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 1.  Claims 5 and 6 depend from claim 4 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 4.  Claim 19 depends from claim 18 and is therefore also deemed non-obvious for the reasons set forth above with respect to claim 18.  Claim 57 depends from claim 9 and is therefore also deemed non-obvious for the reasons set forth above with respect to claim 9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746